Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-10 rejected under 35 U.S.C. 101 because:
Claim 1:
Step 1: Claim 1 recites an apparatus for performing a series of steps is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the main process that is performed here is directed to a mental process in the form of making a judgment that an announcement statement is ambiguous when it applies to more than one device and making an announcement. The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “a transceiver”, “logic circuitry”, and “a speaker” operated to perform the recited steps, 
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of reciting “a transceiver”, “logic circuitry”, and “a speaker”. The “transceiver”, “logic circuitry”, and “speaker” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. None of the additional elements, however, seems to be unconventional or being used for some new purpose, i.e., the transceiver receives data in a data gathering step, the logic circuitry implements the abstract idea on a general purpose processor/computing device, and the speaker renders audio information. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “a transceiver”, “logic circuitry”, and “a speaker”. None of the additional elements, however, seems to be unconventional or being used for some new purpose, i.e., the transceiver receives data in a data gathering step, the logic circuitry implements the abstract idea on a general purpose processor/computing device, and the speaker renders audio information. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool 
Claim 6:
Step 1: Claim 6 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 6 recites an abstract idea of mental processes. In the claim, the main process that is performed here is directed to a mental process in the form of making a judgment that an announcement statement is ambiguous when it applies to more than one device and making an announcement.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“determine…” and “outputting…”). Other than reciting “a device” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 6 recites the additional elements of “a device”. The “device”  is recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 6 recites the additional elements of “a device”  This limitation is merely including instructions to implement the abstract idea on a computer or using a device as a tool to perform the abstract idea. Generic computer component that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional element do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional element, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-5 and 7-10 inherit the same defects.
Allowable Subject Matter
3.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Rayzman et al. taches personal area network implementation within an infrastructure network (2008/0159242).
Wentker et al. (2006/0167818) teaches methods and system for performing data exchanges related to financial transactions over a public network.
As to claims 1 and 6, prior arts of record fail to teach, or render obvious, alone or in combination an apparatus and a method comprising the claimed components, relationships, and functionalities as specifically recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652